Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior, Hsu (US 2007/0056934) discloses a modular pin spotting system comprising a mobile welding source (power supply), a group hand-piece (ground clamp) removable attachable to the mobile welding source, a hand held pinspotter apparatus (stud gun), wherein the ground clamp and the stud gun are configured to energize the power supply by closing the circuit when contacting the workpiece and a fixed pinspotter apparatus (robot). Hsu fails to teach or suggest a “fixed pinspotter apparatus comprising: a mounting frame configured to removably receive the mobile welding source, the mounting frame including: a first pair of raised sides spaced from one another; a second pair of raised sides spaced from one another and interconnecting the first pair of raised sides to one another; and a mounting bracket extending between the first pair of raised sides and having opposite ends connected to the respective second pair of raised sides, the mounting bracket configured to support the mobile welding source thereon and to detachably couple to the mobile welding source” as required of independent claim 1. Hsu fails to teach or suggest “the mounting frame including: a bottom; a first pair of raised sides spaced from one another and extending upwardly from the bottom; and a second pair of raised sides spaced from one another and extending upwardly from the bottom, the bottom and the first and second pairs of raised sides collectively defining a cavity configured for receipt of the mobile welding source, wherein the bottom defines at least one aperture therethrough such that a portion of a bottom of the mobile welding source is exposed to an external environment when the mobile welding source is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761